ALD-269                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2983
                                      ___________

                            IN RE: NICHOLAS QUEEN,
                                              Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                                (M.D. Pa. 3-98-cv-02074)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  August 30, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                         (Opinion filed: September 6, 2012 )
                                     _________

                                       OPINION
                                       _________

PER CURIAM.

      Nicholas Queen petitions this Court for a writ of mandamus compelling the United

States District Court for the Middle District of Pennsylvania to order his immediate

release from custody. We will dismiss the petition.

      As the parties are familiar with the case, we will only briefly review the

procedural history. In December of 1998, Queen filed a petition for writ of habeas

corpus. The District Court denied the petition in 2000. Since then, Queen has

                                            1
periodically sought relief. Most recently, on January 30, 2012, Queen filed a motion

seeking relief from the 2000 decision, which the District Court denied on August 1, 2012.

On June 30, 2012, Queen filed a petition with this Court seeking a writ of mandamus

directing the District Court to release him from custody. Queen has since filed a notice

of appeal to this Court regarding the August 1, 2012 order denying relief.

       Mandamus is a drastic remedy available only in the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To

demonstrate that mandamus is appropriate, a petitioner must establish that he or she has

“no other adequate means to obtain the desired relief, and must show that the right to

issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Queen has other means to obtain his relief, as demonstrated by his recent appeal of

his last motion. To the extent that Queen seeks relief relating to the merits of the claims

raised in his habeas petition, mandamus is not an alternative to an appeal. In re

Chambers Dev. Co., Inc., 148 F.3d 214 (3d Cir. 1998). (“A writ of mandamus should not

be issued where relief may be obtained through an ordinary appeal”). Further, he has not

demonstrated that he has the right to the relief sought. Thus, there is no basis for granting

the petition for writ of mandamus.

        We will deny the petition for a writ of mandamus. 1



1
  To the extent that Queen is asking us to compel a ruling on his most recent motion, the
petition is dismissed as moot. See In re Orthopedic Bone Screw Prod. Liab. Litig., 94
F.3d 110 (3d Cir. 1996).
                                             2